

114 S60 IS: To prohibit aliens who are not lawfully present in the United States from being eligible for postsecondary education benefits that are not available to all citizens and nationals of the United States. 
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 60IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit aliens who are not lawfully present in the United States from being eligible for
			 postsecondary education benefits that are not available to all citizens
 and nationals of the United States. 1.Prohibition of preferential treatment for illegal aliens(a)In generalSection 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is amended to read as follows:505.Ineligibility for aliens not lawfully present in the United States to receive preferential
 postsecondary education benefits(a)In generalAn alien who is not lawfully present in the United States shall not be eligible for any postsecondary education benefit unless every citizen and national of the United States is eligible to receive such a benefit (in no less an amount, duration, and scope).(b)Enforcement through civil action(1)In generalAny citizen or national of the United States who is enrolled at a postsecondary educational institution in the United States that is alleged to have violated subsection (a) may petition the district court of the United States in which such institution is located to enforce the restriction described in such subsection by commencing a civil action, on his or her own behalf, in such court against any State official that oversees such institution.(2)ReliefIf the plaintiff in a civil action commenced under paragraph (1) proves by a preponderance of the evidence that the postsecondary educational institution in which the plaintiff was enrolled violated subsection (a), the court shall—(A)provide all appropriate relief to the plaintiff, including damages equal to the monetary value of any benefit provided to an alien who is not lawfully present in the United States that was denied to the plaintiff; and(B)award attorneys' fees and court costs to the plaintiff..(b)Table of contents amendmentThe table of contents in section 1(d) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (110 Stat. 3009–546) is amended by striking the item relating to section 505 and inserting the following:Sec. 505. Ineligibility for aliens not lawfully present in the United States to receive
			 preferential postsecondary education benefits..